                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re ECKLUND.                                     Case No. 21-cv-02677-HSG
                                   8                                                        ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On April 14, 2021, Plaintiff filed a letter with this Court. Dkt. No. 1. The Court construed

                                  14   the letter as an attempt to file a 42 U.S.C. § 1983 action. Dkt. No. 2. That same day, the Clerk of

                                  15   the Court informed Plaintiff that this action was deficient because he had not paid the filing fee

                                  16   and had not submitted his complaint on the proper form. Dkt. Nos. 2, 3. Plaintiff was instructed

                                  17   to respond within twenty-eight days of the date of the order. Dkt. Nos. 2, 3. The deadline has

                                  18   passed, and Plaintiff has neither paid the filing fee (or filed an application to proceed in forma

                                  19   pauperis), nor submitted a complaint on the proper form, or otherwise communicated with the

                                  20   Court. The Court therefore DISMISSES this action without prejudice. Because this dismissal is

                                  21   without prejudice, Plaintiff may move to reopen the action. Any such motion must be

                                  22   accompanied by both a complaint on the proper form, and either the filing fee or an in forma

                                  23   pauperis application on the proper form with the required supporting documents. The Clerk shall

                                  24   close the file.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 5/21/2021

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
